                    UNITED STATES DISTRICT COURT EASTERN
                    DISTRICT OF NORTH CAROLINA WESTERN
                                  DIVISION
                        CASE NO. 5:19-cv-00345-FL
STEVE SANDS,
    Plaintiff,

   - vs -

EPICSTREAM, LLC

            Defendant.
                                                   /

                            [PROPOSED] ORDER

UPON GOOD CAUSE SHOWN, Plaintiff Steve Sands’ motion for 30-day

extension of time to retain local counsel and to file notice of special appearance

pursuant to L.R. 83.1(d)-(e) is hereby GRANTED.



SO ORDERED                                         Dated: October __, 2019



__________________________

Louise Wood Flanagan (U.S.D.J.)




    Case 5:19-cv-00345-FL Document 16-1 Filed 10/10/19 Page 1 of 1
